Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 01/31/2022 has been entered. Claim 1 is amended. Claims 1-10 are pending in the application. 


Response to Arguments

Claim Rejections - 35 USC § 103 
Regarding claim 1, Applicant submits that “To be sure, DeLuca discloses specifying a size of a time period, however, the amended claim 1 limitation recites: "the processor, adjusting the value of the frequency of access requests based on the number of access requests within the moving time range changing, due to a start and an end of the moving time range maintaining a constant range as time advances," . DeLuca does not perform an adjustment of interaction frequency (i.e., access request frequency value) due to a moving time range, as required in the claim 1 limitations. Amended claim 1 performs an adjustment to the value of access request frequency based on changes to the number of access requests falling within the moving time range as the range advances through time. DeLuca does not disclose a moving time range or adjusting the 


Examiner respectfully submits that DeLuca explains that, in column 6, lines 59-67, “the application 150 may identify a time of the request (e.g., 9: 15 am). The application 150 may then determine a period of time that includes the time of the request (e.g., 9-10 am)… Further, a user may configure parameters for the period of time. For example, the user may specify a size of a time period (e.g., 1 hour, 2 hours, etc.), when a time period is to begin ( e.g., 9 am), when a time period is to end ( e.g., 11 am), etc.”. Furthermore, DeLuca ,in column 9, lines 12-16 explains that “Further, the portlets 401 are arranged according to how frequently the user interacts with each portlet (and/or accesses a corresponding website of the respective portlet) for a specific time period corresponding to the time of the request for the webpage 152.”
   Therefore, DeLuca discloses configuring parameters for the period of time for example  specifying a size of a time period (e.g., 1 hour, 2 hours, etc) which is corresponding to “a start and an end of the moving time range maintaining a constant range as time advances” and also is corresponding to “within a moving time range that is configurable”. 
  Moreover, DeLuca discloses identifying a time of the request and determining a period of time that includes the time of the request and explains, in column 2, lines 64-66, that during work hours on weekdays. During evenings and on weekends, however, the software engineer may instead interact with a local news portlet, an online  shopping portlet, and a stock portfolio portlet. In one embodiment, an interaction history may record interactions between the user and the portlets. Further, one embodiment of the invention provides a software application ( or simply, application). In response to a request for a webpage, the application may rearrange portlets on the webpage based on the interaction history and the time of the request for the webpage. “.
   Thus, DeLuca points out different times of requesting such as “work hours on weekdays” and “During evenings and on weekends”; identifying a time of the request and determining a period of time that includes the time of the request; configuring parameters for the period of time for example specifying a size of a time period; recording interactions between the user and the portlets in interaction history; tallying, for each portlet of the webpage, the number of total interactions with the respective portlet and/or a corresponding website for the configurable time period (as shown in TABLE II); and In response to a request for a webpage, the application may rearrange portlets on the webpage based on the interaction history and the time of the request for the webpage.  
  Therefore, DeLuca discloses: “adjusting the value of the frequency of access requests based on the number of access requests within the moving time range changing, due to a start and an end of the moving time range maintaining a constant range as time advances”, since DeLuca teaches recording interactions between the user and the 
In addition to the above, “Moving time range” is not clearly defined in the specification.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8 and 10 of U.S. Patent No. 10,078,649 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10,078,649 B2.

Instant Application 16/050,333
U.S. Patent No. 10,078,649 B2
  
1. A method for retention of frequently accessed content in a cache memory supporting database operations, the method comprising: 

1. A method for retention of content in a cache memory supporting database operations, the method comprising:

 a processor generating a first data structure and a second data structure, both corresponding to database operations;

the processor, recording in a first data structure, …, further comprises adding the first index and a value of the frequency of access request associated with the first index to a second data structure

 


the processor, recording a date and time of each access request of the first data page in the first data structure, wherein the first index corresponds to a first data page of a plurality of data pages residing in cache memory;
a processor, tracking a frequency of access requests of a first index and a second index of a database corresponding respectively to a first data page and a second data page of a plurality of data pages residing in cache memory; wherein the frequency of access request is calculated based on the count of access requests within a configurable period of time;
 the processor, recording in a first data structure, each instance of access requests for the first index and the second index as a count of access requests, including a date and time of each respective instance of access request; 

responsive to determining the frequency of access requests of the first index exceeds the target of access request frequency, …, further comprises adding the first index and a value of the frequency of access request associated with the first index to a second data structure that includes information associated with indices of respective data pages having frequency of access requests  exceeding the target of access request frequency;
and the processor, creating an attribute of priority for retention in cache memory applied to the first data page, wherein the retention of the first data page in the cache memory is prioritized over a second data page of the plurality of data pages with a frequency of access request value less than that of the first data page.
the processor, applying an attribute of priority to the first index to retain the first data page, corresponding to the first index within the cache memory, relative to the second data page that corresponds to the second index, wherein applying the attribute of priority to the first index corresponding to the first data page,

1. wherein the frequency of access request is calculated based on the count of access requests within a configurable period of time;
8. determining, respectively, a cumulative number of instances of access requests of the first index and the second index, requested within the configurable period of time;

3. The method of claim 1, wherein recording of the count of access request of the first data page further comprises:  GB920140115US03Page 22 of 25the processor, tracking a number of instances of access requests for the first index corresponding to the first data page; and the processor, storing the number of instances and timing information of the number of instances, with information of the first index, in the first data structure.
10.  The method of claim 1, wherein the frequency of access requests of the first index and the second index that are tracked are stored in a frequency access index manager as the first data structure,

1. a second data structure that includes information associated with indices of respective data pages having frequency of access requests exceeding the target of access request frequency;
5. The method of claim 1, further comprising: the processor, determining the attribute of priority for retention applied to the first index to expire, based on the frequency of access requests associated with the first data page failing to exceed the target of access request frequency.
1. and the frequency of access requests of the second index fails to exceed the target of access request frequency,…and in response to determining an expiration of the attribute of priority to retain the first index within the cache memory, based on the frequency of access requests associated with the first index falling below the target of access request frequency
6. The method of claim 1, wherein an instance of the access requests of the first index corresponding to the first data page, expires after a configurable period of time, thereby the instance is excluded from a calculation of the frequency of access requests.
6. The method of claim 1, wherein an instance of the access requests of the first index corresponding to the first data page, expires after the configurable period of time, thereby the instance is excluded from a determination of the frequency of access requests of the first index.

7. The method of claim 1, further comprising: the processor, removing the first data page from cache memory, based on a high demand of page access requests; the processor, determining that capacity of the cache memory is available; and the processor, re-populating the cache memory with the first data page, based on a priority of the first index included in a second data structure, wherein the first index is associated with a greater frequency of access requests than other indexes included in the second data structure.

1. and in response to determining an expiration of the attribute of priority to retain the first index within the cache memory, based on the frequency of access requests associated with the first index falling below the target of access request frequency as the start and the end of the configurable period of time progresses, removing the attribute of priority to retain the first index within the cache memory, by removing the information associated with the first index from the second data structure.

1. determining a change to the frequency of access request of the first index as a start and an end of the configurable period of time progresses; and in response to determining an expiration of the attribute of priority to retain the first index within the cache memory, based on the frequency of access requests associated with the first index falling below the target of access request frequency as the start and the end of the configurable period of time progresses, removing the attribute of priority to retain the first index within the cache memory, by removing the information associated with the first index from the second data structure.
10. The method of claim 1, wherein the target of access request frequency is configurable.
1. wherein the frequency of access request is calculated based on the count of access requests within a configurable period of time;




In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before.”).
Regarding claim 1, ‘US 10,078,649 B2‘discloses the features of claim 1 of the instant application as shown above, 
          However, ‘US 10,078,649 B2‘does not recite “the processor, adjusting the value of the frequency of access requests  based on the number of access requests within the moving time range changing, due to a start and an end of the moving time range maintaining a constant range as time advances;”
        However, DeLuca discloses:
“the processor, adjusting the value of the frequency of access requests  based on the number of access requests within the moving time range changing, due to a start and an end of the moving time range maintaining a constant range as time advances;” (DeLuca, column 6, line 65- Further, a user may configure parameters for the period of time. For example, the user may specify a size of a time period (e.g., 1 hour, 2 hours, etc.), when a time period is to begin ( e.g., 9 am), when a time period is to end ( e.g., 11 am), etc; column 7, TABLE II, Tallying the number of hits to a portlet and/or website Time period: 9 am to 11 am daily over a two-week history; column 7, line 41- The application 150 may tally, for each portlet of the webpage, the number of total interactions with the respective portlet and/or a corresponding website, according to one embodiment.)   
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of ‘US 10,078,649 B2‘ with the teaching of DeLuca of configuring parameters for the period of time for tallying the number of total interactions so that based on an interaction history of the user and the identified time of the request, the portlets may be arranged on the webpage. (DeLuca, Abstract)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 2005/0198062) in view of Yoshioka et al. (US 7,120,773 82) in view of  DeLuca (US 10,235,462) 


   Regarding claim 1, Shapiro discloses:  A method for retention of frequently accessed content in a cache memory supporting database operations, the method comprising: (Shapiro, [0012], line 4- Accordingly, to enable database operations to be accelerated, it has become common to use a cache of memory such as RAM to store the most recently requested data; )a processor generating a first data structure and a second data structure, both corresponding to database operations; (Shapiro, [0073] The traffic observer 52 may track blocks of data using an array of counters (corresponding to a data structure) which may be incremented each time a block is accessed.  [0023] FIG. 5 is a functional block diagram illustrating an example data structure that may be used to implement the cache tables according to an embodiment of the invention; [0056], e.g. line 5- the data structure selected to implement the cache tables…a B-tree structure, may be used to implement the cache tables.)  
the processor, calculating a frequency of access requests of a first index of a database, based on a count of access requests; the processor, recording a date and time of each access request in the first data structure, (Shapiro [0073] The traffic observer 52 may track blocks of data using an array of counters which may be incremented each time a block is accessed. [0081], e.g. line 13- the cache manager 48 may identify blocks as either index blocks or table blocks and how they are used by the database; [0072] The traffic observer 52 keeps statistics on access for each table and index in the database. These statistics include the level of traffic, the length of time during which a burst of activity may take place, and the penalties associated with RAM cache misses; [0102], e.g. line 8- a time stamp 128 may be applied as well to allow the history of recent accesses show that a particular table, index, or other portion of the data on the disk cache, is being more frequently accessed; [0063], line 2- a copy of the transaction log 50 may optionally be stored in the DBIC resident memory; See also [0073], lines 9-12 - additionally, the traffic observer may monitor access times for particular blocks of data, compare the access times with access frequency, and try to minimize total access time required of the system; )
 responsive to determining the frequency of access requests of the first index exceeds a target of access request frequency, the processor, adding the first index and a value of the frequency of access requests associated with the first index to the second data structure; (Shapiro, [0072] The traffic observer 52 keeps statistics on access for each table and index in the database…At the same time, the cache manager 48 assigns priority levels to each table and index…line 10-If an index or table has a high priority level (i.e. it was more heavily accessed in the past), the cache manager will more aggressively pre-fetch it from the fast disk cache; [0077] Since indexes are more frequently used, the indexes may be stored in a designated area of the fast disk cache 28. For example, all of the indexes may be stored together, and each index may be allocated a relatively large portion of the disk space allocated to index storage; [0088]  a row of an index file 80 may contain an index value 110; [0017], line 7- portions of data from the disk cache may be pre-fetched into memory when the history of recent accesses show that a particular table, index, or other portion of the data on the disk cache, is being more frequently accessed. [0073], The traffic observer 52 may track blocks of data using an array of counters which may be incremented each time a block is accessed. The traffic observer may threshold the blocks to provide the cache manager with information as to which blocks have most recently been used. Additionally, the traffic observer 52 may be configured to notice patterns of accesses and use a database of historical traffic patterns to anticipate which blocks are likely to be accessed in subsequent access operations…… to provide the cache manager 48 with information to enable the cache manager 48 to make a determination as to which blocks should be maintained in memory cache 26, which should be maintained in disk cache 28, and which should not be maintained in either cache;)
and the processor, creating an attribute of priority for retention in cache memory applied to the first data page wherein the retention of the first data page in the cache memory is prioritized over a second data page of the plurality of data pages with a frequency of access request value less than that of the first data page.   (Shapiro [0072], line -At the same time, the cache manager 48 assigns priority levels to each table and index; [0073] make a determination as to which blocks should be maintained in memory cache 26, which should be maintained in disk cache 28, and which should not be maintained in either cache; [0074], the traffic observer 52 may differentiate between indexes or tables that are read randomly and preferentially retain those relatively frequently accessed indexes or tables that are more randomly read over other similarly frequently accessed data blocks that are more sequentially read. [0075] By preferentially retaining randomly accessed blocks of data in the memory cache 26, fast access to that data may be obtained from the memory cache)  
    However, Shapiro does not clearly disclose: 
calculating a frequency of access requests of a first data page of a first index of a database, based on a count of access requests of the first data page within a moving time range that is configurable; the processor, recording a date and time of each access request of the first data page in the first data structure, wherein the first index corresponds to a first data page of a plurality of data pages residing in cache memory; the processor, adjusting the value of the frequency of access requests based on the number of access requests within the moving time range changing, due to a start and an end of the  moving time range maintaining a constant range as time advances ; 
   However, Yoshioka discloses:  
calculating a frequency of access requests of a first data page of a first index of a database, based on a count of access requests of the first data page; of the first data page, wherein the first index corresponds to a first data page of a plurality of data pages residing in cache memory; of the first data page (See Yoshioka, Col 2, lines 63-67 -an access frequency index storage unit operable to store an access frequency index for each logical page, the access frequency index indicating an occurrence frequency of an access request specifying a logical address included in a corresponding logical page; See also fig.9); 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro with the teaching of Yoshioka to facilitate fast and efficient access to data in pages.
     However, Shapiro in view of Yoshioka does not clearly disclose: 
calculating a frequency of access requests of a first data page of a first index of a database, based on a count of access requests of the first data page within a moving time range that is configurable; the processor, recording a date and time of each access request of the first data page in the first data structure; the processor, adjusting the value of the frequency of access requests based on the number of access requests within the moving time range changing, due to a start and an end of the  moving time range maintaining a constant range as time advances ;
     However, DeLuca discloses:
calculating a frequency of access requests of a first data page of a first index of a database, based on a count of access requests of the first data page within a moving time range that is configurable; (DeLuca, column 6, line 65- Further, a user may configure parameters for the period of time. For example, the user may specify a size of a time period (e.g., 1 hour, 2 hours, etc.), when a time period is to begin ( e.g., 9 am), when a time period is to end ( e.g., 11 am), etc; column 7, TABLE II, Tallying the number of hits to a portlet and/or website Time period: 9 am to 11 am daily over a two-week history; column 7, line 41- The application 150 may tally, for each portlet of the webpage, the number of total interactions with the respective portlet and/or a corresponding website, according to one embodiment.) 
the processor, recording a date and time of each access request of the first data page in the first data structure (DeLuca, column 7, TABLE I; Table I shows an example of an interaction history.)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

the processor, adjusting the value of the frequency of access requests based on the number of access requests within the moving time range changing, due to a start and an end of the  moving time range maintaining a constant range as time advances ; (DeLuca, column 6, line 65- Further, a user may configure parameters for the period of time. For example, the user may specify a size of a time period (e.g., 1 hour, 2 hours, etc.), when a time period is to begin ( e.g., 9 am), when a time period is to end ( e.g., 11 am), etc; column 7, TABLE II, Tallying the number of hits to a portlet and/or website Time period: 9 am to 11 am daily over a two-week history; column 7, line 41- The application 150 may tally, for each portlet of the webpage, the number of total interactions with the respective portlet and/or a corresponding website, according to one embodiment.) 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro in view of Yoshioka with the teaching of DeLuca so that based on an interaction history of the user and the identified time of the request, the portlets may be arranged on the webpage. (DeLuca, Abstract)


wherein the frequency of access requests of the first index is calculated by a number of instances in which access to the first data page is requested within a configurable period of time.  
     However,  DeLuca discloses:
wherein the frequency of access requests of the first index is calculated by a number of instances in which access to the first data page is requested within a configurable period of time.  (DeLuca, column 6, line 65- Further, a user may configure parameters for the period of time. For example, the user may specify a size of a time period (e.g., 1 hour, 2 hours, etc.), when a time period is to begin ( e.g., 9 am), when a time period is to end ( e.g., 11 am), etc; column 7, TABLE II, Tallying the number of hits to a portlet and/or website Time period: 9 am to 11 am daily over a two-week history; column 7, line 41- The application 150 may tally, for each portlet of the webpage, the number of total interactions with the respective portlet and/or a corresponding website, according to one embodiment.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro in view of Yoshioka with the teaching of DeLuca so that based on an interaction history of the user and the identified time of the request, the portlets may be arranged on the webpage. (DeLuca, Abstract)

  
    Regarding claim 3, Shapiro in view of Yoshioka in further view of DeLuca discloses all of the features with respect to claim 1. Claim 3 further recites: wherein recording of the count of access request of the first data page further comprises: the processor, tracking a number of instances of access requests for the first index corresponding to the first data page; and the processor, storing the number of instances and timing information of the number of instances, with information of the first index, in the first data structure.  (See Shapiro [0072]- the traffic observer 52 keeps statistics on access for each table and index in the database. These statistics include the level of traffic, the length of time during which a burst of activity may take place, and the penalties associated with RAM cache misses. [0073], The traffic observer 52 may track blocks of data using an array of counters which may be incremented each time a block is accessed;  [0102], e.g. line 8- a time stamp 128 may be applied as well to allow the DBIC to determine the age of the block of data 126; See also [0073], lines 9-12 - additionally, the traffic observer may monitor access times for particular blocks of data, compare the access times with access frequency, and try to minimize total access time required of the system;) 
    However, Shapiro does not clearly disclose:  
the first index corresponding to the first data page  
  However, Yoshioka discloses: 
the first index corresponding to the first data page (See Yoshioka, Col 2, lines 63-67 -an access frequency index storage unit operable to store an access frequency index for each logical page, the access frequency index indicating an occurrence frequency of an access request specifying a logical address included in a corresponding logical page; See also fig.9); 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro with the teaching of Yoshioka to facilitate fast and efficient access to data in pages.
 
   Regarding claim 4, Shapiro in view of Yoshioka in further view of DeLuca discloses all of the features with respect to claim 1. Claim 4 further recites: wherein the second data structure includes index entries of data pages having the frequency of access requests exceeding the target of access request frequency.   (Shapiro, [0072] The traffic observer 52 keeps statistics on access for each table and index in the database…At the same time, the cache manager 48 assigns priority levels to each table and index…line 10-If an index or table has a high priority level (i.e. it was more heavily accessed in the past), the cache manager will more aggressively pre-fetch it from the fast disk cache; [0088]  a row of an index file 80 may contain an index value 110; [0017], line 7- portions of data from the disk cache may be pre-fetched into memory when the history of recent accesses show that a particular table, index, or other portion of the data on the disk cache, is being more frequently accessed; [0077] Since indexes are more frequently used, the indexes may be stored in a designated area of the fast disk cache 28. For example, all of the indexes may be stored together, and each index may be allocated a relatively large portion of the disk space allocated to index storage; [0073], The traffic observer 52 may track blocks of data using an array of counters which may be incremented each time a block is accessed. The traffic observer may threshold the blocks to provide the cache manager with information as to which blocks have most recently been used. Additionally, the traffic observer 52 may be configured to notice patterns of accesses and use a database of historical traffic patterns to anticipate which blocks are likely to be accessed in subsequent access operations…… to provide the cache manager 48 with information to enable the cache manager 48 to make a determination as to which blocks should be maintained in memory cache 26, which should be maintained in disk cache 28, and which should not be maintained in either cache;)
 
  Regarding claim 5, Shapiro in view of Yoshioka in further view of DeLuca discloses all of the features with respect to claim 1. Claim 5 further recites: the processor, determining the attribute of priority for retention applied to the first index to expire, based on the frequency of access requests associated with the first data page failing to exceed the target of access request frequency.   (Shapiro [0072], line -At the same time, the cache manager 48 assigns priority levels to each table and index,…, If an index or table has a high priority level (i.e. it was more heavily accessed in the past); [0073] make a determination as to which blocks should be maintained in memory cache 26, which should be maintained in disk cache 28, and which should not be maintained in either cache; [0074], the traffic observer 52 may differentiate between indexes or tables that are read randomly and preferentially retain those relatively frequently accessed indexes or tables that are more randomly read over other similarly frequently accessed data blocks that are more sequentially read. [0075] By preferentially retaining randomly accessed blocks of data in the memory cache 26, fast access to that data may be obtained from the memory cache)

   Regarding claim 6, Shapiro in view of Yoshioka in further view of DeLuca discloses all of the features with respect to claim 1. Shapiro in view of Yoshioka does not clearly disclose: wherein an instance of the access requests of the first index corresponding to the first data page, expires after a configurable period of time, thereby the instance is excluded from a calculation of the frequency of access requests.   
   However, DeLuca discloses: 
wherein an instance of the access requests of the first index corresponding to the first data page, expires after a configurable period of time, thereby the instance is excluded from a calculation of the frequency of access requests.   (DeLuca, column 6, line 65-Further, a user may configure parameters for the period of time. For example, the user may specify a size of a time period (e.g., 1 hour, 2 hours, etc.), when a time period is to begin ( e.g., 9 am), when a time period is to end ( e.g., 11 am), etc; column 7, TABLE II, Tallying the number of hits to a portlet and/or website Time period: 9 am to 11 am daily over a two-week history; column 7, line 41- The application 150 may tally, for each portlet of the webpage, the number of total interactions with the respective portlet and/or a corresponding website, according to one embodiment.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro in view of Yoshioka with the teaching of DeLuca so that based on an interaction history of the user and the identified time of the request, the portlets may be arranged on the webpage. (DeLuca, Abstract)


   Regarding claim 7, Shapiro in view of Yoshioka in further view of DeLuca discloses all of the features with respect to claim 1. Claim 7 further recites: the processor, removing the first data page from cache memory, based on a high demand of other page access requests; the processor, determining that capacity of the cache memory is available; and the processor, re-populating the cache memory with the first data page corresponding to the first index, prioritized over other data pages corresponding to other indexes included in the second data structure, based on the first index having a greater frequency of access requests than the other indexes included in the second data structure.  (See Shapiro, [0071] conversely, if a portion of the data associated with a particular index or table in the memory cache 26 is only infrequently being accessed, it may be removed from the memory cache 26 to make room for other data. To make room for pre fetched data, a table or index that has not experienced high access rates for a longer period of time can be displaced or victimized from the memory cache 26; ( Examiner interprets that making room for other data in cache memory requires to determine the availability of capacity of cache memory in advance); See also para [0071] to make room for pre fetched data, a table or index that has not experienced high access rates for a longer period of time can be displaced or victimized from the memory cache 26. Optionally, the displaced data may be moved to the fast disk cache 28, although in other embodiments the displaced data may simply be deleted; See also [0072], line 5-at the same time, the cache manager 48 assigns priority levels to each table and index. When the traffic observer 52 detects recent activity for a particular table or index, it passes the information to the cache manager, which weights the observed patterns with the index/table priority levels. If an index or table has a high priority level (i.e. it was more heavily accessed in the past), the cache manager will more aggressively pre-fetch it from the fast disk cache.)


   Regarding claim 8, Shapiro in view of Yoshioka in further view of DeLuca discloses all of the features with respect to claim 1. Claim 8 further recites: wherein the attribute of priority to retain the first data page corresponding to the first index within the cache memory is removed by removing the first index and the value of the frequency of access requests associated with the first index from the second data structure, based on the frequency of access requests associated with the first index falling below the target of access request frequency as the start and the end of the configurable period of time progresses.  (Shapiro, [0071] Conversely, if a portion of the data associated with a particular index or table in the memory cache 26 is only infrequently being accessed, it may be removed from the memory cache 26 to make room for other data. to make room for pre fetched data, a table or index that has not experienced high access rates for a longer period of time can be displaced or victimized from the memory cache 26; [0088]  a row of an index file 80 may contain an index value 110;) 
  However, Shapiro does not clearly disclose: 
based on  the frequency of access requests associated with the first index falling below the target of access request frequency as the start and the end of the configurable period of time progresses.
    However, DeLuca discloses: 
based on  the frequency of access requests associated with the first index falling below the target of access request frequency as the start and the end of the configurable period of time progresses. (DeLuca, column 8, line 4-Accordingly, the application 150 may rank the portlets based on the tally. For example, the application 150 may assign the to-do list portlet a rank of one, representing the portlet most frequently accessed by the user based on the interaction history 156;  column 8, line 34- Further, the application 150 may also 35 exclude a portlet 154 from being displayed. For example, the application 150 may exclude any portlet that is ranked beyond a predefined threshold (e.g. having a poor rank, such as rank eight or below; column 6, configure parameters for the period of time. For example, the user may specify a size of a time period (e.g., 1 hour, 2 hours, etc.), when a time period is to begin ( e.g., 9 am), when a time period is to end ( e.g., 11 am), etc; column 7, TABLE II, Tallying the number of hits to a portlet and/or website Time period: 9 am to 11 am daily over a two-week history; column 7, line 41- The application 150 may tally, for each portlet of the webpage, the number of total interactions with the respective portlet and/or a corresponding website, according to one embodiment.)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro in view of Yoshioka with the teaching of DeLuca so that based on an interaction history of the user and the identified time of the request, the portlets may be arranged on the webpage. (DeLuca, Abstract)


   Regarding claim 9, Shapiro in view of Yoshioka in further view of DeLuca discloses all of the features with respect to claim 1. Shapiro in view of Yoshioka does not clearly disclose: wherein calculating a change to the frequency of access requests of the first index of the database is based on the count of access requests of the first index within the configurable period of time as determined by the date and time of each access request of the first index, and as a start and an end of the configurable period of time progresses through time.
   However, DeLuca discloses: 
wherein calculating a change to the frequency of access requests of the first index of the database is based on the count of access requests of the first index within the configurable period of time as determined by the date and time of each access request of the first index, and as a start and an end of the configurable period of time progresses through time. (DeLuca, column 6, line 65- Further, a user may configure parameters for the period of time. For example, the user may specify a size of a time period (e.g., 1 hour, 2 hours, etc.), when a time period is to begin ( e.g., 9 am), when a time period is to end ( e.g., 11 am), etc; column 7, TABLE II, Tallying the number of hits to a portlet and/or website Time period: 9 am to 11 am daily over a two-week history; column 7, line 41- The application 150 may tally, for each portlet of the webpage, the number of total interactions with the respective portlet and/or a corresponding website, according to one embodiment; column 7, line 20- Table I shows an example of an interaction history… The interaction history 156 indicates that the user accessed an online encyclopedia URI and the to-do list portlet on Feb. 5, 2009)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro in view of Yoshioka with the teaching of DeLuca so that based on an interaction history of the user and the identified time of the request, the portlets may be arranged on the webpage. (DeLuca, Abstract)


    Regarding claim 10, Shapiro in view of Yoshioka in further view of DeLuca discloses all of the features with respect to claim 1. Shapiro in view of Yoshioka does not clearly disclose:
wherein the target of access request frequency is configurable.  
   However, DeLuca discloses:
wherein the target of access request frequency is configurable.  
(DeLuca, column 6, line 65- Further, a user may configure parameters for the period of time. For example, the user may specify a size of a time period (e.g., 1 hour, 2 hours, etc.), when a time period is to begin ( e.g., 9 am), when a time period is to end ( e.g., 11 am), etc;)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shapiro in view of Yoshioka with the teaching of DeLuca so that based on an interaction history of the user and the identified time of the request, the portlets may be arranged on the webpage. (DeLuca, Abstract)


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166